287 F.2d 572
A. N. SPANEL et al.,v.ULA MINING CORPORATION.ULA MINING CORPORATIONv.A. N. SPANEL et al.
Nos. 6558, 6559.
United States Court of Appeals Tenth Circuit.
Nov. 30, 1960.

Modrall, Seymour, Sperling, Roehl & Harris, Albuquerque, N.M., and Lyne, Blanchette, Smith & Shelton, Dallas, Tex., for appellants, and cross-appellees.
Dolley, Jessen & Painter, Los Angeles, Cal., and Rodey, Dickason, Sloan, Akin & Robb, Albuquerque, N.M., for appellee and cross-appellant.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
On joint motion and stipulation of the parties, cause remanded to United States District Court for the District of New Mexico for the entry of a consent settlement decree and judgment.